Citation Nr: 1741210	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-00 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES 

1.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a neck condition.

2.  Entitlement for service connection for upper back condition.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Carl Williams, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and daughter (R.K.)

ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION


The Veteran served in active duty from September 1974 to June 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a  April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma

In connection with this appeal, the Veteran and his daughter testified at a hearing before the undersigned in October 2016.  A transcript of that hearing is of record.

The issues of service connection for upper back disorder, neck disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2012 rating decision, the Veteran's claim for service connection for a neck disorder was denied as the evidence failed to show either a current diagnosis or an in-service incurrence.

2.  The evidence received since the May 2012 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a neck disorder and, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The May 2012 rating decision denying service connection for a neck disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §3.104(a) (2016).

2.  New and material evidence has been received since the May 2012 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran initially filed a claim for a neck disorder in March 2012, which was denied in a May 2012 rating decision.  The Veteran did not appeal the May 2012 rating decision, nor did he submit any new and material evidence within a year of notification letter dated June 13, 2012.  See 38 C.F.R. §3.156(b).  The May 2012 rating decision thereby became final.  At the time of the May 2012 rating decision, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.

Evidence received since the May 2012 rating decision includes additional VA treatment records, private treatment records and medical statements.  It also contains written statements from the Veteran and fellow servicemen, and testimony by the Veteran and his daughter at a Board hearing, where the Veteran specifically asserted that he had experienced symptoms of a neck and back disorder in service.  In addition, the Veteran submitted a July 2016 private opinion linking his current neck disability to his period of active service.  This evidence is presumed credible for the limited purposes of reopening the claim.  The new information is also considered to be material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Veteran's claim for service connection for a neck disorder is reopened.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a neck disorder is reopened.


REMAND

The Veteran's is seeking service connection for a chronic upper back disorder and (reopened) chronic neck disorder claim.  During the October 2016 Board hearing, the Veteran testified that his neck and upper back conditions began in service after falling out of the back of an Army truck in 1974 and landing on his back.  The Veteran also testified that he sought private medical treatment after his discharge in the 1980s.  His daughter testified that as far back as she can remember, her father has complained about his back and neck pain.  She also opined that it has progressively gotten worse.

The evidence of record includes April 2014 to July 2015 VA treatment notes for the Veteran's upper back and neck condition.  Additionally, the Veteran submitted an October 2016 letter from Dr. Orendorff in which the doctor diagnosed the Veteran with chronic neck pain, degenerative changes and arthritis, and opined that the Veteran' s neck condition is at least as likely as not secondary to the traumatic injury sustained in the military as outlined by his platoon sergeant.  However, the doctor provided no rationale for his conclusion.

In May 2012, the Veteran's sergeant wrote a letter describing how he witnessed a forklift hit the back of the truck that the Veteran was in during an assignment in service, causing the Veteran fall from the truck to the ground, hitting his head and neck on a pile of wooden pallets.  The sergeant also noted that the Veteran did not seek immediate medical attention after his fall.

The evidence of record also includes two July 2012 private medical statements noting that the Veteran is under treatment for degenerative disc disease.  The July 2012 private medical statement from Doctor Knox indicates that the Veteran had pain extending into his shoulders at evaluation.  The medical professional also notes a January 2012 MRI which showed disc and osteophytic at C5-6 and C6-7.  He concluded that the neck and interscapular discomfort cause a significant disability for the Veteran.

In light of the above, the Board finds that the Veteran should be afforded a VA examination to obtain an opinion on the etiology of any current upper back and neck disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
In addition, the issue of a TDIU is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any neck and back disorder.  

The examiner should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any current neck and or upper back disorder either began during or was otherwise caused by the Veteran's active service.  Why or why not?

In so doing, the examiner should consider and address the October 2016 letter from Dr. Orendorff and the May 2012 statement from the Veteran's sergeant describing the Veteran's in-service fall.  The examiner should also address the relevance, if any, of the Veteran's work in the construction industry following service.

2.  Then, readjudicate the appeal, including the claim for TDIU.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


